EXHIBIT 10.3
Platinum Underwriters Holdings, Ltd.

Amended and Restated Employee Severance Plan

(Effective as of July 24, 2008)
Purpose
The Board of Directors of Platinum Underwriters Holdings, Ltd. (“Platinum”) has
determined that it is in the best interests of Platinum and its shareholders to
amend and restate the Platinum Underwriters Holdings, Ltd. Employee Severance
Plan (as so amended and restated, the “Plan”), which is intended to provide
severance benefits to eligible employees of Platinum and its subsidiaries upon
certain involuntary terminations of employment.
Participants
All full-time salaried employees of Platinum and its subsidiaries who have been
employed for at least one full year.
Eligibility for Benefits

  •   Eligible Terminations. Severance payments will be made when an eligible
employee’s employment is terminated on account of a “reduction in force” or on
account of the elimination of the employee’s position (an “Eligible
Termination”), in each case as determined by the Plan administrator.     •  
Non-Eligible Terminations. Employees will not be eligible for severance benefits
upon a voluntary termination, a termination for “cause” or upon death or
disability.     •   Release of Claims. Severance payments will be contingent
upon the employee executing a full waiver and release in favor of Platinum and
its affiliates no later than 30 days after an Eligible Termination (or the later
expiration of any review period required by applicable law).

Severance Benefits

  •   Severance Payment. The amount of the severance payment for an eligible
employee will be equal to two weeks of the employee’s base salary for each full
year of service with Platinum or a subsidiary of Platinum, with a minimum
payment of 13 weeks of base salary and a maximum payment of 52 weeks of base
salary. Service with predecessor entities will not be included in this
calculation.     •   Manner of Payment. Severance payments will be made in the
form of salary continuation for the applicable period, subject to applicable tax
withholding.     •   Possible Reduction in Severance. Platinum may reduce or
eliminate an employee’s entitlement to a severance payment under the Plan if,
after being

 



--------------------------------------------------------------------------------



 



      informed of his or her termination, the employee engages in conduct that
is disruptive or damaging to Platinum.     •   Outplacement. Employees will be
eligible for professional outplacement assistance at Platinum’s discretion, with
the duration and content of such services to be determined by Platinum.

Plan Administration
The Plan will be administered by a committee of officers of Platinum, who will
make all determinations as to eligibility and benefits, which shall be final and
binding.
Section 409A Compliance

  •   Separation from Service. Notwithstanding any other provision of the Plan,
in no event shall an eligible employee be eligible for severance payments
hereunder unless the Eligible Termination constitutes a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).     •   Limit on Severance Amount.
Notwithstanding any other provision of the Plan, in no event will the aggregate
amount of severance payments for any eligible employee exceed two times the
lesser of (1) such employee’s annualized compensation based upon the annual rate
of pay for services provided to Platinum for the taxable year preceding the
taxable year in which the employee has a separation from service (adjusted for
any increase during that year that was expected to continue indefinitely if the
employee had not separated from service), as determined in accordance with
Treas. Reg. § 1.409A-1(b)(9)(iii)(A); or (2) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which such employee has a separation from service. The
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for 2008 is $230,000. Such amount has generally
been increased each year to take into account increases in the cost of living.

Amendment and Termination
The Plan may be amended or terminated by Platinum at any time.

2